Case 1:18-cv-07742-PAE Document 87 Filed 09/16/19 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

HOMEAWAY.COM, INC.,
18 Civ. 7742 (PAE)

Plaintiff,
-v- ORDER
CITY OF NEW YORK,

Defendant.

 

 

PAUL A. ENGELMAYER, District Judge:

The Court has received a letter from the City of New York (the “City”), dated September
12, 2019, requesting to file a discovery dispute letter and certain exhibits thereto in redacted
form. The Court has reviewed and approved of the proposed redactions. Therefore, the request

is granted.

SO ORDERED.

Pal A. Engeby,/

PAUL A. ENGELMAYER
United States District Judge

 

Dated: September 16, 2019
New York, New York
